Title: To James Madison from Richard Harrison, 20 July 1806
From: Harrison, Richard
To: Madison, James



Sir
Treasury Department Auditors Office July 20, 1806

I have the honor herewith to submit for your inspection a general Statement of the Credits claimed by Mr. OBrien, late Consul at Algiers.  The Remarks subjoined to each of the items will shew how few of them are vouched, and, consequently, how few can be admitted unless previously & specially sanctioned by you.
If a more detailed view of the charges, classed under different heads, should be thought necessary, it shall be made out; but it will be a work attended with some delay.  In the mean the particulars, as far as exhibited, may be all seen by referring to the subordinate Accounts.  I have the honor to be, with the greatest Respect, Sir Yr Obed. & very hble St.

R. Harrison

